EXHIBIT 99.10 KPMG LLP Chartered Accountants PO Box 10426777 Dunsmuir Street VancouverBCV7Y 1K3 Canada Telephone Fax Internet (604) 691-3000 (604) 691-3031 www.kpmg.ca Consent of Independent Registered Public Accounting Firm The Board of Directors Mercator Minerals Ltd. We consent to the inclusion in the annual report on Form 40-F of our report dated March 30, 2012, with respect to the consolidated balance sheets of Mercator Minerals Ltd. as at December 31, 2011, December 31, 2010 and January 1, 2010 and the consolidated statements of operations, comprehensive loss and deficit and cash flows for the years ended December 31, 2011 and December 31, 2010, and notes, comprising a summary of significant accounting policies and other explanatory information, which is contained in this annual report on Form 40-F. //s// KPMG LLP Chartered Accountants Vancouver, Canada March 30, 2011 KPMG LLP, a Canadian limited liability partnership is the Canadian member firm of KPMG International, a Swiss cooperative.
